Citation Nr: 0117938	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, including entitlement 
to an extra-schedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(2) (2000).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This appeal arises from a February 1999 rating decision in 
which the RO denied the veteran's claim seeking non-service 
connected pension benefits.  

The veteran provided testimony at a March 2001 hearing before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) at the RO.  A transcript of the hearing is of record.


REMAND

A review of the claims folder reveals that the case is not 
ready for appellate review.  

In a February 1999 rating decision, the RO determined that 
the veteran's only ratable disability was HIV which was 
assigned a 30 percent evaluation. 

At the March 2001 hearing before the undersigned Member of 
the Board, the  veteran alleged that he has additional 
disabilities that have not yet been rated by the RO, to 
include hepatitis, hypertension, heart murmur, laceration of 
the left foot, flat feet, and depression. See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992), citing 38 C.F.R. §§ 
3.340(a), 4.15, and 4.17 (before a determination can be made 
as to whether a total and permanent disability rating for 
pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability").  A disability rating has not been assigned for 
these conditions, and this must be done.

In addition, VA examination(s) are needed to determine the 
severity of all of his current disabilities, particularly as 
to the effect of such disabilities on employability. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).  The Board notes that the 
veteran has not undergone a VA examination to determine the 
current severity of any of his claimed disabilities, to 
include HIV.

The veteran also testified at the March 2001 hearing that the 
last time he worked was at a McDonald's in 1989.  The Board 
notes that the veteran has not submitted an income 
eligibility verification form and that such a form should be 
completed and associated with the claims folder.  The veteran 
also indicated that he has received current medical treatment 
at the Waterbury Hospital Health Center in Waterbury, 
Connecticut.

Lastly, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should supply the veteran with 
an income eligibility verification form 
(VA Form 21-0516-1) in order to obtain 
accurate information as to his current 
net worth and income.  The veteran should 
also be asked to provide current 
information of any exclusions from 
income, such as unreimbursed medical 
expenses, and such information should be 
reported on a Medical Expense Report (VA 
Form 21-8416).  A copy of the completed 
forms from the veteran should be made 
part of the claims folder.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
records from Waterbury Hospital Health 
Center in Waterbury, Connecticut.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  

3. After obtaining any outstanding 
treatment records, the RO should schedule 
the veteran for appropriate VA 
examination(s) to assess the current 
severity of all his medical disorders. 
The examiner(s) should be provided a copy 
of this remand and the veteran's entire 
claims folder. 

Specifically, the examiner(s) should 
describe the level of disability or 
impairment attributable to the following 
conditions: (1) HIV; (2) hepatitis; (3) 
hypertension; (4) a heart murmur; (5) 
laceration of the left foot; (6) flat 
feet; (7) depression and (8) any other 
disorders noted in connection with the 
examination(s).

The examination(s) should include all 
special tests or studies deemed necessary 
to evaluate the above disorders fully, to 
include x-rays, laboratory tests, etc. 
The examiner(s) should provide a clear 
description of the manifestations 
attributable to the veteran's disorders.

The examiner(s) must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with his 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination. Each examiner 
should render an opinion as to what 
effect the disabilities found on 
examination have on the veteran's ability 
to work, and state whether his disabling 
conditions are susceptible of improvement 
through appropriate treatment. In 
particular, the effect of pain on the 
veteran's employability should be 
discussed. The medical factors upon which 
the opinions are based must be set forth.

4. Subsequently, the RO should review the 
claims folder and ensure that all of the 
above-requested development is completed. 
If any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action. 38 C.F.R. 
§ 4.2; see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6. The RO should then readjudicate the 
veteran's claim on appeal.  The RO should 
consider each of the veteran's ratable 
disabilities with application of the 
appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each disability. The RO must 
discuss the veteran's disabilities in 
terms of both the unemployability 
standard and the average person standard. 
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 
3.321, 4.15, 4.16, and 4.17. Whether 
referral for consideration of an 
extraschedular rating is appropriate 
should also be discussed.

7.  If the claim on appeal continues to be 
denied, the appellant and her 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



